Citation Nr: 1452165	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  12-12 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a chemical burn on the right leg.

3.  Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly, Attorney


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 and October 2010 decisions of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2013, the Veteran testified before the undersigned at a video conference hearing from the RO.

The issues of service connection for a chemical burn of the right leg and a compensable rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinnitus is attributable to service.  


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 30306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran contends that she was exposed to acoustic trauma while working on an Air Force base during service.  The American Medical Association defines "acoustic trauma" as "[a] severe injury to the ear caused by a short-duration sound of extremely high intensity such as an explosion or gunfire."  American Medical Association Complete Medical Encyclopedia 112 (Jerrold B. Leiken, M.D., & Martin S. Lipsky, M.D., eds., 2003).  An acoustic trauma can cause permanent hearing loss, but does not necessarily do so.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  An October 2010 rating decision confirmed that the Veteran had inservice exposure to loud noises (one of the bases for the grant of bilateral hearing loss).  

The Veteran maintains that this acoustic trauma caused her to developed tinnitus.  Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  Because, by definition, it is inherently subjective, the Veteran is competent even as a lay person to attest to its existence.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  

At her September 2010 examination, the Veteran reported that she did not have tinnitus on the day of that examination and no opinion was provided by the examiner.  However, an earlier audiological assessment by an audiologist dated in February 2009 indicated that based on the Veteran's report of military noise exposure (which has been confirmed) as well as the configuration of the hearing loss, the hearing loss and the tinnitus are at least as likely as not caused by or the result of military noise exposure.  This opinion is probative evidence regarding the etiology of the claimed tinnitus and is uncontradicted in the record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Accordingly, service connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted.  


REMAND

At her Board hearing, the Veteran provided a picture of her claimed chemical burn of the right leg which shows that she has a skin abnormality in that area.  In addition, VA clinical records document that the Veteran has dermatofibroma/seborrheic keratosis which the Veteran reported was due to an inservice chemical burn.  See VA records dated April 28, 2009 and October 22, 2012.  It was also noted that the Veteran had previously had this area biopsied in June 1999.  However, the biopsy records are not of record.  A review of the service treatment records reflects that in November 1976, the Veteran was treated for a rash on her arms and legs noted to be a histamine rash, possibly due to heat.  There was no documentation of a chemical burn, but the Veteran described the burn in detail in her hearing stating that she was brushing a chemical to remove paint on metal boxes and her leg was exposed.  The Veteran has not been afforded a VA examination.  Thus, the records should be obtained and a VA examination conducted.  

With regard to bilateral hearing loss, the Veteran and her representative assert that her hearing has worsened.  Thus, she should be afforded a VA audiological evaluation.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and determine where she underwent biopsies of her right leg in 1999.  After securing the appropriate medical releases (if the biopsies were privately performed), obtain and associate with the record these medical records.  

2.  Schedule the Veteran for a VA skin examination to determine the nature and etiology of her right leg skin abnormality.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current skin abnormality had its clinical onset during service or is related to any in-service disease, event, or injury, to include exposure to a chemical used to remove paint.  The examiner should also comment on the November 1976 inservice findings of a leg rash.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Schedule the Veteran for a VA audiological examination.  The examiner should review the record prior to examination.  The examiner should obtain the Veteran's auditory thresholds at frequencies of 1000, 2000, 3000, and 4000 Hertz, as well as speech recognition scores based on the Maryland CNC tests.  

4.  Review the medical opinion(s) obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

5.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


